Citation Nr: 9931476	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a refractive error 
of the eyes.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a brain aneurysm.

5.  Entitlement to service connection for generalized 
arthritis.

6.  Entitlement to a compensable rating for malaria.

7.  Entitlement to a compensable rating for the service 
connected scar at the base of the right fifth metacarpal.

8.  Entitlement to a compensable rating for the service 
connected neuritis of the right fifth metacarpal.

9.  Entitlement to a 10 percent disability rating under the 
provisions of 38 C.F.R. § 3.324. 


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
April 1952, from August 1956 to July 1960 and from December 
1962 to February 1964.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

With regard to the veteran's claim for service connection for 
an eye disorder the Board notes that this case was developed 
by the RO as a claim for a refractive error of the eyes which 
was the only disorder shown at the time of the rating action 
which was appealed by the veteran.  Later, the veteran was 
found to have a macular hole in his right eye.  It appears 
that the veteran wishes to claim service connection for that 
disorder, however, that issue has not yet been adjudicated by 
the RO.  That issue is referred to the RO for appropriate 
action.  The only issue considered by the Board in this 
appeal decision is the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a refractive error of the eyes.

In a June 1998 decision, the Board remanded the case to 
afford the veteran a Travel Board hearing before a member of 
the Board.  The veteran was afforded a videoconference 
hearing before the undersigned, in lieu of a Travel Board 
hearing, in November 1998.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the RO in April 1961 on the grounds that the evidence did not 
show that the veteran had a back disorder and it has been 
denied on several occasions by the RO and once by the Board 
on the grounds that the veteran's current back disability was 
not shown to be related to service.

2.  The additional evidence submitted since the January 1988 
decision of the RO does not provide any new information 
tending to establish either incurrence or aggravation of a 
chronic back condition during service or a nexus between such 
a disorder and any current back disorder.

3.  Service connection for a refractive error of the eyes was 
denied by the RO in December 1954 on the grounds that a 
refractive error of the eyes was not a disability for which 
service connection could be granted. 

4.  The additional evidence submitted since the December 1954 
decision of the RO does not provide any new information 
tending to establish a new basis for granting service 
connection for a refractive error of the eyes.

5.  Service connection for residuals of a head injury was 
denied by the RO in January 1988 on the grounds that the 
evidence did not show that the veteran sustained a head 
injury in service.

6.  The additional evidence submitted since the January 1988 
decision of the RO does not provide any new information 
tending to establish either incurrence or aggravation of a 
head injury during service or a nexus between such a disorder 
and any current head injury residuals.

7.  The veteran has not presented competent medical evidence 
to show that any brain pathology to include the claimed brain 
aneurysm is due to injury or disease in service.

8.  The veteran's claim of entitlement to service connection 
for a brain aneurysm is not plausible.

9.  Arthritis was first shown more than three years after the 
veteran's separation from service.  There is no competent 
medical evidence to show that the veteran's current arthritis 
is the result of disease or injury during service.

10.  The veteran's claim of entitlement to service connection 
for generalized arthritis is not plausible.

11.  The veteran's service connected malaria is not 
manifested by active disease or other systemic residuals. 

12.  The veteran's postoperative scar of the right fifth 
metacarpal is not tender and painful on objective 
demonstration, poorly nourished with repeated ulceration, nor 
does it limit the functioning of the affected part.

13.  The veteran's neuritis of the right fifth metacarpal is 
manifested by a tingling sensation and complaints of numbness 
equivalent to mild incomplete paralysis of the median nerve.

14. The veteran has disability from neuritis of the right 
fifth metacarpal which is rated 10 percent disabling.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1988 decision of 
the RO which denied service connection for a back disorder is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The evidence received since the December 1954 decision of 
the RO which denied service connection for a refractive error 
of the eyes is not new and material and the veteran's claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The evidence received since the January 1988 decision of 
the RO which denied service connection for residuals of a 
head injury is not new and material and the veteran's claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The claim of entitlement to service connection for a 
brain aneurysm is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for 
generalized arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The criteria for the assignment of a compensable 
evaluation for the service connected malaria are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.88b, Diagnostic Code 6304 (1999). 

7.  The criteria for the assignment of a compensable 
evaluation for the service connected postoperative scar at 
the base of the right fifth metacarpal are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, Diagnostic Codes 7803, 7804 and 7805 (1999). 

8. The criteria for the assignment of a 10 percent evaluation 
for the service connected neuritis of the right fifth 
metacarpal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, Diagnostic Codes 
8515, 8615 (1999).

9.  The claim of entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities has no 
legal merit. 38 U.S.C.A. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material Evidence

In a rating action dated in December 1954 service connection 
for a refractive error of the eyes was denied by the RO on 
the grounds that the condition is not a disability for which 
compensation benefits are payable.  The veteran was notified 
of that decision in January 1955, and it was not appealed and 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  Service 
connection for residuals of a back injury was denied in a 
rating action in April 1961 on the grounds that a back 
disability was not shown on the most recent VA examination.  
The veteran was notified of that decision in April 1961, and 
it was not appealed and became final.  In a rating action 
dated in June 1972 the RO again denied service connection for 
a back disability on the grounds that the disability did not 
originate in service.  The veteran was notified of that 
decision, and it was not appealed and became final.  In July 
1977 and February 1984 the RO refused to reopen the veteran's 
claim for service connection for a back disorder on the 
grounds that he had not submitted new and material evidence.  
The veteran appealed the latter determination and in a 
decision dated in November 1985 the Board denied service 
connection for a back disorder.  In a rating action in 
January 1988 the RO denied service connection for residuals 
of a head injury on the basis that the veteran did not 
sustain a head injury during service.  Additionally, the RO 
again found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disorder.  

In order to reopen his claim with regard to the above issues, 
the veteran must submit new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that new 
evidence is not that which is merely cumulative of other 
evidence on the record and material evidence is that which is 
relevant and probative of the issue at hand.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  

The Board is cognizant of the decision of the Federal Circuit 
Court in Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but 
that decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after additional 
evidence is found to be "new and material," and the claim 
is reopened, does the question of whether the claim is well-
grounded arise.  Elkins v. West, 12 Vet.App. 209 (1999).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(b) (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).


Low Back Disability

At the time of the January 1988 rating decision which last 
denied service connection for a back disorder, the evidence 
of record consisted of service medical records which showed 
that the veteran was seen in July 1956 complaining of back 
pain after an incident where he was standing on two spools of 
wire when one moved and his legs spread out.  The impression 
was strain of the low back.  He was subsequently seen in 
November 1957, July 1958 and December 1958 for low back 
strain.  In December 1958 examination revealed paraspinous 
spasm and tenderness over L4-L5.  In March 1959 he reported 
low back pain which started one month after an automobile 
accident in which his hip was thrown against the dash board.  
X-rays of the lumbosacral spine did not reveal any 
abnormality.  

The veteran was seen on a few more occasions during service 
for complaints of low back pain.  The last occasion was in 
February 1960 when it was reported that examination revealed 
only slight limitation of flexion with other motions normal 
and no muscle spasm.  There was localized tenderness over the 
spinous processes of S1 and the interspinous ligament between 
L5-S1.  Injection of Xylocaine resulted in almost immediate 
relief of pain and normal range of motion without pain.  
Straight leg raising was negative.  

In a statement dated in December 1960 a private physician 
reported that the veteran had low back pain with tenderness 
over the 8th and 9th thoracic vertebrae and over the 
lumbosacral area.

On VA examination in February 1961 the veteran complained of 
pain over the spine just below the shoulder blades and in the 
mid spinal area.  Examination of the back including the neck 
revealed that essentially normal contour and motion without 
tenderness or spasm.  Straight leg raising was negative.  He 
could squat without discomfort.  X-rays revealed no evidence 
of bone or joint pathology in the lumbar and thoracic spine.  
The diagnosis was no evidence of a disease of an orthopedic 
nature.

Service medical records reveal that the veteran was injured 
in an automobile accident in August 1963.  He reported pain 
in the left shoulder and elbow.  There was no report of a 
back injury at that time.

A report from a private hospital reveals that the veteran was 
admitted in July 1967 complaining of a back ache.  He 
reported that he had been holding a mining cable which 
slipped out of his hand and he fell twisting his back.  He 
experienced severe pain in the back radiating into both hips.  
He reported that he first had back pain in 1957 while in 
service and had had repeated acute episodes since that time, 
but never as bad as the current episode.  Examination 
resulted in a diagnosis of herniated intervertebral disc at 
the lumbosacral junction on the left.  He had surgery to 
remove the ruptured disc.

On VA examination in June 1972 diagnoses were post operative 
residuals of ruptured lumbosacral disc and transitional 
vertebra at the lumbosacral junction by x-ray.  On VA 
examination in April 1985 the diagnoses included degenerative 
disc disease of the spine with fusion of L5-S1.

The additional evidence received since the January 1988 
decision of the RO consists of the veteran's testimony at two 
hearings and extensive medical records.  The medical records 
include report of VA hospitalization in November 1988 showing 
that the veteran was treated for a lumbar abscess.  In 
December 1988 he was again admitted to a VA hospital for 
treatment of a recurrence of the lumbar abscess.  VA 
examination in June 1989 in which diagnoses included lower 
back pain secondary to disc disease at multiple levels below 
T5 and L5-S1 osteomyelitis (vertebral) without significant 
epidural extension.  Also submitted was a report of 
hospitalization in July 1967 which included a few pages, 
primarily copies of laboratory reports, that were not already 
of record.

The veteran testified at a hearing before a hearing officer 
at the RO in May 1997.  He also testified at a video 
conference hearing before a member of the Board in November 
1998.  His testimony was to the effect that his back problems 
began in 1957 when he was standing on two spools of cable and 
they rolled apart.  He described a burning sensation in his 
back at that time.

When the veteran's claim for service connection for a back 
disorder was first denied in 1961, it was primarily because 
he did not establish a current back condition at that time.  
He has since demonstrated the existence of a back disorder 
and the more recent Board and RO decisions denying service 
connection for a low back disorder were based on the lack of 
a nexus between his present back disorder and any incident of 
service.  In determining whether any of the evidence received 
since those decisions is "new and material" for the purpose 
of reopening the veteran's claim for service connection for a 
back disorder, the Board has considered the evidence showing 
that he now has a low back disorder most recently diagnosed 
as degenerative joint disease.  However, since service 
connection for the veteran's low back disorder was previously 
denied because there was no nexus established between a 
present back disorder and any disease or injury in service, 
for the evidence to be so significant that it must be 
considered in order to fairly decide the merits of that claim 
it would have to bear on the matter of a nexus between the 
present back disorder and service.  None of the additional 
evidence submitted since the previous final decision is 
competent evidence bearing on nexus.  Since the veteran is a 
layperson, his assertions that there is a nexus are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Hence, the additional evidence is not new and 
material and the claim may not be reopened.


Eye Disability

At the time of the December 1954 rating decision which denied 
service connection for a refractive error of the eyes, the 
evidence of record consisted of service medical records which 
showed that the veteran had refractive error of the eyes 
which is not a disability for which service connection can be 
granted.  

The additional evidence received since that time includes an 
enlistment examination dated in August 1956 which showed that 
there was some macular redness which could result from a 
macular trauma such as a flash.  On VA examination in 
February 1961 it was reported that slit lamp examination did 
not reveal any residuals of ocular burns.  A refractive error 
was the only abnormality noted.  On VA examination in April 
1985 a refractive error was noted and it was also reported 
that the pupils were sluggish in reacting to light and 
accommodation.  On VA examination in June 1989 a refractive 
error was the only abnormality of the eyes noted.  A report 
from a VA clinic dated in January 1998 reveals that the 
veteran had a macular hole in his right eye.  In a letter 
dated in January 1998 an ophthalmologist reported that he saw 
the veteran for complaints of poor vision in the right eye 
which he had noticed in recent months, but felt had been 
present much longer.  Examination revealed that there was a 
refractive error, moderate cataract change and a macular hole 
with a fluid cuff around it in the right eye and a very 
poorly seen epiretinal membrane.  

At his November 1998 hearing the veteran testified that in 
1949 he was blind for two weeks from welding.  He felt that 
this injury had caused his eye problems.

Service connection for a refractive error of the eyes was 
previously denied by the RO because it is not a disability 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (1998).  The veteran has submitted no new and 
material evidence to alter the basis for that decision.  
Accordingly, his claim for service connection for a 
refractive error of the eyes is not reopened.  As noted 
above, the veteran does have a separate and distinct eye 
disorder for which he has claimed service connection.


Head Injury

At the time of the January 1988 rating decision which denied 
service connection for residuals of a head injury on the 
basis that the veteran did not sustain a head injury during 
service, the evidence of record consisted of service medical 
records which showed no evidence of head trauma.  There was 
evidence of treatment of the veteran for injuries sustained 
in an automobile accident in August 1963, but there is no 
indication that the veteran was treated for a head injury at 
that time.  Service medical records reveal that he was 
slightly dazed, but recalled everything.  He was treated for 
injury to the left shoulder and elbow.  He complained of a 
left sided headache in September 1963, but no pathology was 
found on examination.  The evidence further shows that the 
veteran did sustain a head injury in an automobile accident 
in February 1965, after his separation from service.  A 
hospital report shows that he struck his head on the 
windshield and sustained a laceration in the frontoparietal 
area approximately three inches long and parallel to the 
hairline.  Skull x-rays were normal.

In April 1978 the veteran was seen complaining of headaches 
which he had been experiencing for four weeks.  He had one to 
two episodes per night lasting about one hour and he never 
had a headache during the day.  Neurological examination 
revealed very slight anisocoria with the right pupil being 
slightly less than the left.  There was strictly subjective 
loss of pinprick and right touch sensation over the right 
face to the midline and over the angle of the jaw.  There was 
very soft right lower facial asymmetry.  The diagnosis was 
cluster headaches.

On VA examination in April 1985 the veteran reported that he 
had had migraine headaches since 1979.

The additional evidence received since the January 1988 
rating decision includes a CT scan of the veteran's head that 
was done in January 1989.  It showed a small focal hyperdense 
lesion in the right frontal lobe.  The impression was 
hyperdense focal lesion in the right frontal lobe.

The veteran's claim for service connection for residuals of a 
head injury was originally denied because the evidence did 
not establish that he sustained a head injury in service 
which produced any disability.  Although the additional 
evidence presented since the 1988 denial of his claim shows 
that he has a hyperdense focal lesion in the right frontal 
lobe, he has not presented any evidence showing that he 
sustained a head injury in service or that the hyperdense 
focal lesion in the right frontal lobe resulted from any 
disease or injury incident to service.  Since the veteran is 
a layperson, his assertions that there is a nexus are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Hence, the additional evidence is not new and 
material and the claim may not be reopened.


Well-Grounded Claims

The threshold question to be answered in this case with 
regard to the issues of entitlement to service connection for 
a brain aneurysm and generalized arthritis is whether the 
veteran has presented a well-grounded claim; that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For reasons set forth below, the Board finds that 
the veteran's claim with regard to those issues is not well-
grounded.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  As previously noted to 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303(b) (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).


Brain Aneurysm

A CT scan of the veteran's head was done in January 1989.  It 
showed a small focal hyperdense lesion in the right frontal 
lobe.  The radiologist noted that the lesion was compatible 
with a focal hemorrhage.  Other possibilities included a 
tumor which could not be excluded although this possibility 
was contraindicated by the absence of edema.  Additionally it 
was noted that the location of the lesion did not suggest 
hemangioma, although the appearance did fit that type of 
tumor.  The impression was hyperdense focal lesion in the 
right frontal lobe.

At his November 1998 hearing the veteran testified that he 
was involved in an automobile accident in the spring of 1962 
while stationed in Germany.  He indicated that he suffered a 
head injury which may have caused his aneurysm and that he 
was treated for headaches.

It is not clear from the medical evidence that the veteran 
has a brain aneurysm.  He has a hyperdense focal lesion in 
the right frontal lobe which was demonstrated on a CT scan.  
Whatever the nature of the pathology which caused that 
lesion, he has presented no medical evidence of a nexus 
between that disability and any incident of service.  
Accordingly, the Board concludes that in the absence of 
competent medical nexus evidence the veteran's claim for 
entitlement to service connection for a brain aneurysm is not 
well-grounded and must be denied.



Arthritis

Service medical records reveal no evidence of arthritis.  
Following an automobile accident in August 1963 x-rays of the 
veteran's left shoulder and cervical spine were done and 
showed no evidence of bony abnormality.  The earliest post-
service medical evidence of arthritis is a report of x-rays 
of the lumbar spine done in July 1967 which showed some very 
minimal sclerosis of the opposing surfaces of the L5-S1 
apophyseal joints.  No other bone or joint pathology was seen 
in the lumbar spine.

At his November 1998 hearing the veteran testified that he 
felt that his arthritis began during his service in Korea in 
1950 due to cold and damp weather.

To establish entitlement to service connection for arthritis 
the veteran must show that arthritis was incurred or 
aggravated in service or that it had its onset to a degree of 
10 percent within one year after separation from service so 
as to satisfy the requirement for presumption of service 
incurrence.  38 U.S.C.A. §§ 1101(3), 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Since the earliest medical 
evidence of the onset of arthritis is more than three years 
after the veteran's separation from his last period of 
service, and since he has presented no competent medical 
evidence of a nexus between his arthritis and any incident of 
service, the Board finds that his claim in that regard is not 
well-grounded.  As previously noted the veteran is not 
competent to testify as to a fact requiring medical expertise 
and, therefore, his assertion that his arthritis was caused 
by cold, damp weather to which he was exposed in Korea is not 
probative of a nexus between an event in service and the much 
later onset of arthritis.


Claims for higher evaluations.

Regarding the veteran's claim for compensable evaluations for 
malaria and a scar at the base of the right fifth metacarpal, 
the Board finds that these claims for increased compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board is also satisfied that all relevant facts have been 
properly developed relative to the claims for malaria and a 
scar of the right fifth metacarpal, and that no further 
development is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  

With regard to the claim for a rating in excess of zero 
percent for the service connected neuritis of the right fifth 
metacarpal, this claim arose following the assignment of an 
initial disability rating.  By rating decision in January 
1997, service connection was awarded for neuritis as being 
secondary to the service connected scar of the right fifth 
metacarpal.  A noncompensable evaluation was assigned 
effective from April 15, 1996.  

On an original claim for a higher evaluation, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran's claim in this case for a rating in excess of zero 
percent for neuritis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran has asserted that his 
service connected neuritis is worse than currently evaluated, 
and he has thus stated a well-grounded claim.  In addition, 
all evidence necessary for an equitable disposition of the 
veteran's claim has been obtained, and the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

Moreover, in the case of Fenderson v. West, 12 Vet App 119 
(1999), the Court held that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves a rating assigned in 
connection with the original grant of service connection for 
neuritis, the Board will follow the mandates of the Fenderson 
case.  However, in the adjudication of this claim, the 
evidence supports the assignment of a 10 percent evaluation 
for neuritis, and no more, from the date of award in April 
1996.  Accordingly, the facts do not support the assignment 
of a stated rating.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  


Rating for Malaria

Service medical records reveal that the veteran had malaria 
in August 1951.  He had a relapse in November 1951.  There is 
no medical evidence of malaria as an active disease since 
that time.  

At his November 1998 hearing the veteran described an episode 
in which he became sweaty and lost his equilibrium.  He also 
reported having chills during hot weather.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  A 100 percent rating is provided for malaria as an 
active disease.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. 
§ 4.88b Code 6304 (1999).  In the absence of active malaria, 
residuals such as liver or spleen damage are rated under the 
appropriate diagnostic code for the system affected.  
38 C.F.R. § 4.88b.  In this case there is no medical evidence 
of a relapse of malaria since 1951.  There is also no medical 
evidence of any residual disability resulting from malaria.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for malaria.



Rating for Scar

During service in February 1959, the veteran had surgery to 
remove a giant cell tumor from the tendon of the flexor 
digiti quinti brevis at its insertion at the proximal phalanx 
of the right fifth finger.  In a rating action in April 1961, 
service connection was granted for the post operative scar 
resulting from that surgery.  The scar was found to be 
asymptomatic and a zero percent rating was assigned.  On VA 
examination in April 1985, the scar was described as an 1.5 
cm incisional scar on the medial aspect of the right hand at 
the level of the metacarpo-phalangic joint.  The scar was 
non-tender and non-adherent.

On VA examination in December 1996, the veteran complained of 
a needle like sensation when something rubbed over the scar 
tissue in the region of his 5th metacarpal phalangeal joint.  
Examination revealed that there was a one inch scar in the 
lateral side of the 5th metacarpal phalangeal joint of the 
right hand.  There was no deformity.  The thenar muscles were 
as large as the left thenar muscles.  He could make a fist 
without restriction.  There was no local tenderness.  The 
examiner described the scar as healed with neuritis in the 
form of tingling when a hand ran over the scar.

At his November 1998 hearing the veteran testified that the 
scar on his finger was a little bit stiff and that it became 
a little bit tender.  He stated that he had no sense of touch 
in his finger and that he did not have much grip in that 
finger.  He stated that if he bumped his finger it felt like 
an electrical shock.

A 10 percent rating is provided for superficial scars that 
are poorly nourished with repeated ulceration (DC 7803), for 
superficial scars which are tender and painful on objective 
demonstration (7804), or for a scar that limits the function 
of an affected part (DC 7805).  The current medical evidence 
shows that the veteran's post operative scar of the right 
fifth metacarpal is not tender and painful on objective 
demonstration, poorly nourished with repeated ulceration, or 
that it limits the functioning of the affected part.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for the service 
connected scar of the right fifth metacarpal.


Neuritis of the right fifth metacarpal

On VA examination in December 1996, the veteran complained of 
a needle like sensation when something rubbed over the scar 
tissue in the region of his 5th metacarpal phalangeal joint.  
There was no local tenderness.  The examiner described the 
scar as healed with neuritis in the form of tingling when a 
hand ran over the scar.  

By rating decision in January 1997, the RO granted service 
connection for neuritis of the right fifth metacarpal and 
assigned a noncompensable evaluation under DC 8615.  The 
veteran testified in November 1998 that he had no sense of 
touch in his finger and that when he bumped his finger it 
felt like an electrical shock.

38 C.F.R. § 4.123 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve. 

Under DC 8515, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the median nerve for both the major 
and minor sides; a 30 percent evaluation is warranted for 
moderate incomplete paralysis of the major side and a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the minor side.  

In the instant case, the tingling sensation resulting from 
neuritis and the complaints of numbness are the approximate 
equivalent of mild incomplete paralysis.  Accordingly, the 
Board finds that a 10 percent rating is warranted since the 
grant of service connection in April 1996.  There is no basis 
for the assignment of a staged rating under Fenderson.  
Furthermore, there is no evidence of moderate neurological 
involvement so as to warrant a rating in excess of 10 
percent.  For example, there is no evidence of muscle 
atrophy, constant pain, or loss of reflexes due to neuritis.


Entitlement to a compensable evaluation under 38 C.F.R. 
§3.324.

The threshold question that must be resolved regarding the 
veteran's claim of entitlement to a compensable evaluation 
based on multiple, noncompensable, service-connected 
disability evaluations under 38 C.F.R. § 3.324 is whether he 
has submitted a claim that might entitle him to the VA 
benefit he seeks. If his claim fails because of the lack of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In this case, the veteran, by this decision of the Board, has 
been granted a 10 percent rating for his service connection 
neuritis of the right fifth metacarpal. The pertinent 
regulation provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
As the veteran now has a compensable rating for service- 
connected neuritis of the right fifth metacarpal, he does not 
meet the regulatory requirements for consideration of 
entitlement to a compensable rating under 38 C.F.R. § 3.324. 
Accordingly, his claim must be denied as a matter of law.


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a low back 
disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for refractive 
error of the eyes, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, the claim is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a brain aneurysm is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for generalized arthritis is denied.

Entitlement to a compensable rating for the service connected 
malaria is denied.  

Entitlement to a compensable rating for the service connected 
scar at the base of the right fifth metacarpal is denied.  

Entitlement to a 10 percent rating for neuritis of the right 
fifth metacarpal is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.  

Entitlement to a 10 percent disability rating pursuant to the 
provisions of 38 C.F.R. § 3.324, based on multiple, 
noncompensable, service-connected disabilities is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

